Citation Nr: 1045785	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  10-28 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to January 
1975.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2009 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which found that new and material evidence had not 
been submitted to reopen a claim for entitlement to service 
connection for bilateral hearing loss.

The Veteran provided testimony before a Decision Review Officer 
in April 2010 at the RO.  He provided testimony during a 
videoconference hearing before the undersigned in November 2010.  
Transcripts of both hearings are of record.  

Where the claim in question has been finally adjudicated at the 
RO level and not appealed, the statutes make clear that the Board 
has a jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, 
despite the various characterizations of the issue throughout the 
appeal, the Board must make an independent determination as to 
whether new and material evidence has been presented to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

During the April 2007 DRO hearing, the Veteran stated that he had 
received treatment for bilateral hearing loss at the Manchester 
VA medical center (VAMC) eight to ten years earlier.  During the 
November 2010 hearing, the Veteran stated that he first sought 
treatment for his hearing loss about two years prior to his 2005 
VA examination.  It does not appear that there has been a request 
for VA records.  

Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant 
to the Veteran's claim, records relevant to the Veteran's claim 
must be requested before the claim to reopen can be properly 
adjudicated.    

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should take the necessary 
steps to obtain all records of the Veteran's 
treatment at the Manchester VAMC for hearing 
loss in accordance with 38 C.F.R. § 3.159 
(2010).  If additional information is needed 
to complete this request, the Veteran should 
be so advised.

If no such records can be found, or if they 
are unavailable, the Veteran and his 
representative should be so advised.

2.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


